    Case 1:18-cv-01949-JHR Document 13 Filed 09/15/20 Page 1 of 19 PageID: 984




              UNITED STATES DISTRICT COURT FOR THE
                     DISTRICT OF NEW JERSEY
                              :
SHARON ZUSCHLAG,              :
                              :    Hon. Joseph H. Rodriguez
          Plaintiff,          :
                              :    Civil Action No. 18-cv-1949
     v.                       :
                              :
COMMISSIONER OF THE           :
SOCIAL SECURITY               :           OPINION
ADMINISTRATION,               :
                              :
          Defendant.          :

        This matter comes before the Court upon an appeal by Plaintiff Sharon H.

Zuschlag (hereinafter, “Plaintiff” or “Zuschlag”) of the final determination of the

Commissioner of the Social Security Administration’s (hereinafter, “Defendant” or “the

Commissioner”) denial of her application for Disability Insurance Benefits (“DIB”) and

Supplemental Security Income (“SSI”) under Title II and Title XVI of the Social Security

Act (“SSA”) for the period between October 12, 2014 to January 25, 2013, pursuant to 42

U.S.C. §§ 405(g) and 1383(c)(3). For the reasons set forth below, the Court vacates the

decision of the Administrative Law Judge (“ALJ”) and remands for proceedings

consistent with this Opinion.

                                         I.       BACKGROUND

        The Court recites only the facts that are necessary to its determination on appeal,

which is narrow. 1




1
 Plaintiff’s medical history is extensive, and the record in this case is voluminous. Since this Court decides
this matter on a narrow basis, namely whether the ALJ erred in its determinations and denial of benefits
to Plaintiff, a detailed recitation of such history is not necessary here.

                                                      1
 Case 1:18-cv-01949-JHR Document 13 Filed 09/15/20 Page 2 of 19 PageID: 985




           a. Procedural History

       On January 25, 2013, Plaintiff filed an application for disability insurance (“DIB”)

and SSI benefits, alleging a disability onset date of October 14, 2012. (AR 103). Her

application was denied on July 23, 2013. (Id. at 89). Plaintiff then filed a Request for

Reconsideration, which was timely submitted on July 26, 2013. (Id. at 145-150). The

claim was denied again on March 3, 2014. (Id. at 105-117). On April 24, 2014, Zuschlag

requested a hearing before an ALJ. (Id. at 160-164). Plaintiff appeared for a hearing in

the Pennsauken, NJ office before the Honorable Marguerite Toland, ALJ, on May 12,

2016. (Id. at 43-78). On November 23, 2016, The ALJ issued an Unfavorable decision

denying benefits to Plaintiff. (Id. at 12-43).

       Plaintiff then filed a Request for Review of Hearing Decision with the Appeals

Council on February 6, 2017. (Id. at 212-214). The Council issued an Order, dated

January 4, 2018, denying the Request for Review. (Id. at 1). Plaintiff then commenced

the present action, requesting judicial review pursuant to 42 U.S.C. §§ 405(g) and

1383(c)(3). [Dkt. No. 9 p. 1].

           b. Brief Factual Background

       Plaintiff, Sharon Zuschlag, was born on July 26, 1972. (A.R. 35). Zuschlag was 40

years old on the alleged disability onset date (“AOD”) of October 14, 2012. (Id. at 35). At

the time of her hearing before the ALJ, Plaintiff was 43 years old, which is classified as a

“younger person” under the Commissioner’s regulations. [Pl. Br. P. 2]. She attests to last

working on October 14, 2012 (A.R. 25). Plaintiff has a high school level education having

earned a General Equivalency Degree (GED). (Id.). She was not enrolled in special

education classes while she was in school. (Id.). Her relevant work history includes time

as a cashier and a server and a brief enrollment in cosmetology school. (Id.).

                                                 2
 Case 1:18-cv-01949-JHR Document 13 Filed 09/15/20 Page 3 of 19 PageID: 986




       Zuschlag currently suffers from a number of impairments, both physical and

mental, which include: depressive disorder, anxiety disorder, degenerative disc disease

of the cervical and lumbar spine, obesity, Baker’s cyst, arthritis of the right knee,

rheumatoid arthritis, inflammatory arthritis, fibromyalgia, migraines and hand deficits

with pain along with their associated functional limitations. [Pl. Br. p. 2]. Plaintiff first

saw a rheumatologist in 2012 when she began the onset of neck and back pain. (A.R.

55). She testified to diagnoses of fibromyalgia and rheumatoid arthritis, the severity of

which was contested by the ALJ during Plaintiff’s hearing. (Id. at 56; 17). Plaintiff

described her various pains as “sharp, shooting, stabbing, and sometimes I would get a

burning, tingling.” (Id. at 60). She testified that she “rated her pain as an 8/10, even

with medication.” (Id.). Plaintiff takes medication to help alleviate the pain, but contests

that it is not always effective, and causes her to experience several negative side-effects.

(Id. at 58).

       According to her Adult Function Report filed on February 10, 2013, (A.R. 265-

273), Plaintiff explained that she was in constant pain, and “needed the help of her

husband to take care of their then-3-year-old daughter.” (Id. at 266-267). She also

experiences difficulty sleeping, “reaching to dress, care for her hair, or wipe herself after

using the toilet.” (Id. at 267). In addition, she expressed difficulty with bending,

standing, reaching, kneeling, memory, concentration and completing tasks. (Id. at 270-

271). Plaintiff agreed that she was able to “walk, stand, or sit for a half hour, and bend

her knees ‘for a second.’” (Id. at 271). As for her endurance, Plaintiff alleged that she

“thought she could walk 200 feet before having to rest for five minutes.” (Id.). For these

reasons, Plaintiff testified that needs help performing household chores, and that she

could only attempt chores for ten minutes before needing a break and is unable to lift

                                               3
 Case 1:18-cv-01949-JHR Document 13 Filed 09/15/20 Page 4 of 19 PageID: 987




items in excess of five pounds. (Id. at 62, 268; 270). Further, she is only able to cook in

20-minute increments, with aid. (Id. at 268). She testified that her boyfriend, sister, and

daughter all help take care of her at home. (Id. at 63). Plaintiff is also unable to crochet

as frequently as she would like due to pain in her hands, which was a hobby of hers prior

to the alleged disability onset date. (Id. at 270).

       Plaintiff argues on appeal that the ALJ erred by (1) formulating an RFC that is

incompatible with the totality of the testimony of the Vocational Expert; (2) failing to

find Plaintiff’s fibromyalgia to be a severe impairment, and compounding that error by

failing to include limitations secondary to Plaintiff’s fibromyalgia in the RFC; and (3)

misevaluating the treating source opinion and the functional capacity evaluation. [Dkt.

No. 9]. This court will consider the validity of these claims in the context of the

testimony provided below.

           c. Testimony of Vocational Expert

       At Plaintiff’s hearing, the ALJ allowed testimony from an independent vocational

expert, James H. Earhart (hereinafter “Mr. Earhart” or “Earhart”), to better assess her

capacity for employment. (A.R. 69). Mr. Earhart testified to Plaintiff’s ability to perform

her past relevant work, as well as calculate alternative positions that aligned with her

limitations. (Id. at 69-76). He provided a description of Plaintiff’s past relevant work

history derived from the Dictionary of Occupational Titles (“DOT”), focusing on her jobs

as waitress, gas and oil servicer, self-service attendant, and cashier clerk. (Id. at 70-71).

During his interview with the ALJ, Earhart testified as follows:

              Q Please assume this individual can perform sedentary work as defined
              under the DOT. This individual can sit up to six hours per day, but no
              more than one hour at a time. She would need to stand and/or shift
              positions for up to five minutes every hour, while remaining on-task…This
              individual would be limited to low-stress work and I’ll define that as

                                               4
 Case 1:18-cv-01949-JHR Document 13 Filed 09/15/20 Page 5 of 19 PageID: 988




              routine work, having no fast production rate pace or strict production
              quotas. And the low stress work would also be unskilled in nature. Based
              on those limitations, could this individual perform any of Claimant’s past
              work?
              ...
              A No.
              ...
              Q And are there other jobs within that hypothetical that this individual
              could perform?
              ...
              A Yes, I think so. I think that would allow for, for example, order clerk,
              DOT Code: 209.567-014, unskilled, sedentary work, SVP: 2, there exists
              about 200,000 in the national economy, I would suggest cashier, parking
              lot, 211.462-010…Unskilled, SVP: 2, about 220,000 in the national
              economy. Charge account clerk, 205.367-014, about 10,000 in the national
              economy.
              ...
              Q Okay. Thank you. And Mr. Earhart, what would be the employers [sic]
              tolerance for being off-task at those two [sic] jobs?
              ...
              A Now that’s based on my experience, not based on the Dictionary or
              their associate, but in my experience, any more than 15 percent in addition
              to normal breaks is preclusive of competitive employment.
              ...
              Q Okay, so if the individual was off-task, let’s say, 10 percent of the
              workday, he or she could still perform those three jobs, but if they were
              routinely off-task, let’s say 16 to 20 percent of the day, they couldn’t
              perform any of those jobs?
              ...
              A That’s correct, Your Honor. That’s my opinion, again.

       (Id. at 71-72). Mr. Earhart was then questioned by Plaintiff’s attorney, during

which he testified:

              Q ...you stated that 15 percent was the threshold, so to speak, for being
              off-task. If an individual were off task less than that 15 percent, you know,
              five or ten percent, but for that period of time, they were abandoning their
              workstation, would that have an effect on their ability to maintain
              employment?
              ...
              A Yes, I think, yes, I think that would, abandoning your workstation for a
              moment, five minutes, give me some quantity, quality.
              ...
              Q Well let’s start with 10 percent, so that would be six minutes out of
              every hour.
              ...

                                             5
 Case 1:18-cv-01949-JHR Document 13 Filed 09/15/20 Page 6 of 19 PageID: 989




              A No, that wouldn’t be tolerated.
              ...
              Q Okay. And five percent would be roughly three minutes out of every
              hour.
              ...
              A No, walking away from your workstation is different than being off-task,
              I think. No that’s, I should point out that’s not in the Dictionary.
              ...
              Q Okay. Along those same lines, well let me ask this first, what breaks
              would, or are unskilled workers typically allotted during the day?
              ...
              A Again in my experience, the, there’s five breaks. Three regularly
              scheduled coffee, meal breaks and then two other, more flexible bathroom
              breaks.
              ...
              Q Okay, and how long are those breaks typically?
              ...
              A Fifteen, fifteen, 30 and 10, 10.
              ...
              Q …So if an individual needed an additional say 20-minute break, would
              that have an effect on that?
              ...
              A Yeah, that’s difficult for competitive employment. But yeah.
              ...
              Q Now if an individual were only able to sit for say 10 to 15 minutes and
              then would have to stand and shift positions for another five minutes.
              Would that have any effect on the ability to do those jobs?
              ...
              A It, the jobs that I tried to identify, we’re talking about assisting out from
              jump, I think you can do those jobs whether you’re sitting or standing.

(Id. at 74-76).

           d. The ALJ’s Decision

       The ALJ applied the requisite five-step analysis, ultimately concluding that

Plaintiff was not “disabled.” At Step 1, the ALJ determined that the Plaintiff has not

engaged in substantial gainful activity since October 14, 2o12, the alleged onset date. (Id.

at 17). Next, at Step 2, the ALJ found that Plaintiff had the following severe

impairments: depressive disorder, anxiety disorder, degenerative disc disease of the

cervical and lumbar spine, obesity, Baker’s cyst and arthritis of the right knee. (Id.). At


                                              6
    Case 1:18-cv-01949-JHR Document 13 Filed 09/15/20 Page 7 of 19 PageID: 990




the Third Step, the ALJ determined that the Plaintiff did not have an impairment or

combination of impairments that met or medically equaled the severity of one of the

listed impairments in 20 CFR Part 404, Subpart P, Appendix 1. (Id. at 19). The ALJ then

moved on to Step 4 of the analysis, and determined that Plaintiff has the RFC to

perform:

                [A] full range of sedentary work as defined in the Dictionary of
                Occupational Titles and in 20 CFR 404.1567(a) and 416.967(a), except the
                claimant would be able to sit for up to six hours in an 8-hour day, but no
                more than one hour at a time. She would need to stand/shift positions for
                up to 5 minutes every hour while remaining on task. The claimant can
                occasionally stoop and do overhead lifting and reaching. She can
                frequently handle. The claimant would be limited to low stress work,
                defined as unskilled, routine work, with no fast production rate pace or
                strict production quotas. She would be off-task no more than 10 percent of
                the workday due to her symptoms, in addition to normal breaks.


(Id. at 22). In making these findings, the ALJ looked to the Plaintiff’s testimony, the

Adult Function Report completed by Plaintiff, and the objective medical evidence and

other evidence in accordance with the requirements of 20 CFR 404.1529 and 416.929

and SSR 96-4p. (Id.). The ALJ also considered opinion evidence in accordance with the

requirements of 20 CRR 404.1527 and 416.927 and SSRs 96-2p, 96-5p, 96-6p, and 06-

3p. 2 (Id.).


2
 The ALJ specifically referenced: Plaintiff’s “Disability Report-Adult” questionnaire; Plaintiff’s “Function
Report-Adult” questionnaire dated February 10, 2013; a subsequent “Function Report-Adult”
questionnaire completed on December 6, 2013; a “Disability Report-Appeals” questionnaire submitted on
July 30, 2013; diagnostic studies including an M RI of Plaintiff’s cervical spine, conducted on October 4,
2012, an MRI of Plaintiff’s lumbar spine conducted on April 18, 2014, another MRI of Plaintiff’s lumbar
spine on November 2, 2015, an EMG/nerve conduction study of August 29, 2013, an EMG study of
Plaintiff’s right leg conducted on October 18, 2013, and x-rays of Plaintiff’s right knee; an office treatment
record from Southern Jersey Family Medical Centers Inc. and a follow-up with Dr. Asha Vijayakumar on
November 26, 2013; an emergency room record of January 8, 2013; subsequent treatment record from
Southern Jersey Family Medical Centers Inc. on February 15, 2013; pain management treatment with Dr.
Niti Cooper; an orthopedic consultative examination with Dr. Serna M. Satcher on June 10, 2013;
EMG/nerve conduction studies with Dr. Merrick J. Wetzier on October 31, 2013; an examination at Virtua
Pain & Spine on October 3, 2013 with D. Benjamin J. Duckles; a review of an additional MRI by Dr.
Jonathan Bussey with Copper [sic] Neurological Institute on December 23, 2013; neurological follow-up

                                                      7
    Case 1:18-cv-01949-JHR Document 13 Filed 09/15/20 Page 8 of 19 PageID: 991




        The ALJ concluded that Plaintiff was unable to perform any past relevant work.

(Id. at 34). This determination was based largely on the testimony provided by Mr.

Earhart, the VE, who indicated that Plaintiff had past work as a waitress, which is semi-

skilled, light work with an Specific Vocational Preparation (SVP) of 3; gas and oil

servicer, which is unskilled, medium work with an SVP of 2; and self-service attendant

which is unskilled, light work with an SVP of 2. (Id. at 34-35). The ALJ further

determined that Plaintiff had an assessed residual functional capacity for unskilled,

sedentary jobs, which, based on the testimony of the VE, is incompatible with her past

relevant work, which involved at least light work. 3 (Id. at 35). Therefore, based on the

testimony and evidence considered, the ALJ determined that Plaintiff was unable to

engage in her past relevant work. (Id.).

        The ALJ then provided, alternatively, that transferability of job skills is not

material to the determination of disability, since the final determination is made using

the Medical-Vocational Rules as a framework. (Id.). Under this framework, the ALJ

concluded that based on a consideration of Plaintiff’s age, education, work experience,

and residual functional capacity, there are jobs that exist in significant numbers in the




examinations on November 29, 2013 by Dr. Andrew J. McGarry and on February 12, 2014 with Dr. Neil
M. Masangkay; a consultation for joint pain on April 16, 2014 with Dr. Joshua B. Sundhar; consultation
with pain specialist Dr. Morris Antebi on January 20, 2015; examinations at the North American Spine
Center on May 19, 2015 through April 20, 2016; multiple assessments conducted by Plaintiff’s primary
care physician, Dr. Maynard Holgado; psychiatric assessments concerning Plaintiff’s mental impairments
by Dr. J. Theodore Brown; a functional capacity evaluation conducted on June 2, 2015 by Mr. Chris
Mammola; and “Functional Report Adult-Third Party” questionnaires completed on February 14, 2013
and August 11, 2013 by Mr. Bruce S. Diller, boyfriend of Plaintiff and a questionnaire completed on
August 10, 2013 by Ms. Karen Snyder, sister of Plaintiff. (Id. at 23-34).
3
 The ALJ then sets forth Mr. Earhart’s testimony regarding the job positions that the hypothetical
individual could perform with corresponding DOT codes, as well as the prevalence in which they exist in
the national economy. (Id. at 36-37).

                                                   8
 Case 1:18-cv-01949-JHR Document 13 Filed 09/15/20 Page 9 of 19 PageID: 992




national economy that Plaintiff can perform. (Id.). Thus, the ALJ denied Plaintiff’s

application under a finding of “not disabled.” (Id. at 37).

                               II.    DISABILITY DEFINED

       The Social Security Act defines “disability” as the inability “to engage in any

substantial gainful activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than twelve months.” 42 U.S.C. §

1382c(a)(3)(A); See Jenkins v. Comm'r of Soc. Sec., 192 F. App'x 113, 114 (3d Cir. 2006)

(citing Plummer v. Apfel, 186 F.3d 422, 427 (3d Cir.1999)). The Act further states that:

              an individual shall be determined to be under a disability only if his
              physical or mental impairment or impairments are of such severity that he
              is not only unable to do his previous work but cannot, considering his age,
              education, and work experience, engage in any other kind of substantial
              gainful work which exists in the national economy, regardless of whether
              such work exists in the immediate area in which he lives, or whether a
              specific job vacancy exists for him, or whether he would be hired if he
              applied for work.

42 U.S.C. § 1382c(a)(3)(B). The Act defines “work which exists in the national economy”

to mean “work which exists in significant numbers either in the region where such

individual lives or in several regions of the country.” Id.

       The Commissioner employs a five-step procedure set forth by the Social Security

Administration in 20 C.F.R. §§ 404.1520(a)(4) and 416.920(a)(4) to evaluate a

claimant’s disability. Hess v. Comm'r Soc. Sec., 931 F.3d 198, 201 (3d Cir. 2019); see also

Plummer, 186 F.3d at 428. The burden of proof is on the claimant at all steps except

step five, where the burden is on the Commissioner. Hess v. Comm'r Soc. Sec., 931 F.3d

at 201 (citing Smith v. Comm’r of Soc. Sec., 631 F.3d 632, 634 (3d Cir. 2010).


                                              9
 Case 1:18-cv-01949-JHR Document 13 Filed 09/15/20 Page 10 of 19 PageID: 993




       At Step 1, the Commissioner determines whether the claimant is currently

engaging in “substantial gainful activity.” Hess v. Comm’r Soc. Sec., 931 F.3d at 201.

(citing 20 C.F.R. §§ 404.1520(a)(4)(i), 416.920(a)(4)(i)); see also Plummer, 186 F.3d at

428. If so, the disability claim will be denied. Id. see also Bowen v. Yuckert, 482 U.S.

137, 140 (1987). Otherwise, the ALJ moves on to step two.

       Step 2 requires the Commissioner to consider whether the claimant is suffering

from a “severe medically determinable physical impairment” that meets certain

regulatory requirements. Hess v. Comm'r Soc. Sec., 931 F.3d at 201 (citing 20 C.F.R. §§

404.1520(a)(4)(ii), 416.920(a)(4)(ii)). According to the Act, a “severe impairment” is

one that “significantly limits [the claimant’s] physical or mental ability to do basic work

activities[.]” Id. §§ 404.1520(c), 416.920(c). If the claimant fails to make this showing,

her claim will be denied. Id. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). If the claimant has

such an impairment, the ALJ moves on to step three.

       At Step 3, the Commissioner “decides whether the claimant’s impairments meet

or equal the requirements of an impairment listed in the regulations[.]” Id. (citing

Smith, 631 F.3d at 634). If the claimant’s impairments do, she is disabled. 20 C.F.R. §§

404.1520(a)(4)(iii), 416.920(a)(4)(iii). If they do not, the ALJ moves on to steps four

and five.

       At Step 4, the Commissioner considers whether the claimant possesses the

“residual functional capacity” (“RFC”) to perform her past relevant work. Id. §§

404.1520(a)(4)(iv), 416.920(a)(4)(iv). The plaintiff bears the burden of proving her

inability to return to her past relevant work. Id. Step Four includes the following three

sub steps:

                                             10
 Case 1:18-cv-01949-JHR Document 13 Filed 09/15/20 Page 11 of 19 PageID: 994




              (I) “the ALJ must make specific findings of fact as to the claimant's
              residual functional capacity”; (ii) “the ALJ must make findings of the
              physical and mental demands of the claimant's past relevant work”; and
              (iii) “the ALJ must compare the residual functional capacity to perform
              past relevant work to determine whether the claimant has the level of
              capability needed to perform the past relevant work.”

Jenkins v. Comm'r of Soc. Sec., 192 F. App'x at 115 (citing Burnett v. Comm’r of Soc. Sec.

Admin., 220 F.3d 112, 120 (3d Cir. 2000)). If the claimant meets the burden of proof,

the burden shifts to the Commissioner for the fifth step. Id.

       At Step 5, the Commissioner examines whether the claimant “can make an

adjustment to other work[,]” considering her “[RFC,] ... age, education, and work

experience[.]” Hess v. Comm’r Soc. Sec., 931 F.3d at 202 (citing §§

404.1520(a)(4)(v), 416.920(a)(4)(v)). The ALJ must show that there are other jobs

existing in significant numbers in the national economy which the claimant can

perform, consistent with the claimant’s medical impairments, age, education, past work

experience, and RFC. Kirby v. Comm'r of Soc. Sec., No. CV 16-5159 (RMB), 2017 WL

4330361, at *1 (D.N.J. Sept. 29, 2017). The Commissioner must analyze the cumulative

effect of all the claimant's impairments in determining whether she is capable of

performing work and is not disabled. Id. See 20 C.F.R.§ 404.1523. This examination

typically involves “one or more hypothetical questions posed by the ALJ to [a]

vocational expert.” Id. (citing Podedworny v. Harris, 745 F.2d 210, 218 (3d Cir. 1984)).

If the claimant can make an adjustment to other work, she is not disabled. 20 C.F.R. §§

404.1520(a)(4)(v), 416.920(a)(4)(v). If she cannot, she is disabled. Id.

                             III.   STANDARD OF REVIEW

       The Court has jurisdiction to review the ALJ’s final decision pursuant to 42

U.S.C. § 405(g). On a review of a final decision of the Commissioner , a district court

                                            11
 Case 1:18-cv-01949-JHR Document 13 Filed 09/15/20 Page 12 of 19 PageID: 995




“shall have power to enter, upon the pleadings and transcript of the record, a judgment

affirming, modifying, or reversing the decision of the Commissioner of Social Security,

with or without remanding the cause for a rehearing.” 42 U.S.C. § 405(g); see Matthews

v. Apfel, 239 F.3d 589, 592 (3d Cir. 2001). The Commissioner’s decisions regarding

questions of fact are deemed conclusive on a reviewing court if supported by

“substantial evidence in the record.” 42 U.S.C. § 405(g); see Lindemeyer v. Saul, No. CV

19-8781 (FLW), 2020 WL 3397287, at *6 (D.N.J. June 19, 2020) (citing Knepp v. Apfel,

204 F.3d 78, 83 (3d Cir. 2000)).

       “Substantial evidence” has been defined as “such relevant evidence as a

reasonable mind might accept as adequate.” Burns v. Barnhart, 312 F.3d 113, 118 (3d

Cir.2002) (citing Richardson v. Perales, 402 U.S. 389, 401 (1971)). It consists of more

than a mere scintilla of evidence but may be less than a preponderance of the evidence.

Burns, 312 F.3d at 118 (citing Plummer, 186 F.3d at 427). This test is deferential, and the

Commissioner's decision will not be disturbed if it is supported by substantial evidence,

even if the Court acting de novo might have reached a different conclusion. Jones v.

Comm’r of Soc. Sec., 275 F. App’x 166 (3d Cir. 2008). See Fargnoli v. Massanari, 247

F.3d 34, 38 (3d Cir. 2001) (“Where the ALJ's findings of fact are supported by

substantial evidence, we are bound by those findings, even if we would have decided the

factual inquiry differently.”) see also Burns, 312 F.3d at 118 (“we are not permitted to

weigh the evidence or substitute our own conclusions for that of the fact-finder.”) Thus,

substantial evidence supports the Commissioner’s determination where a “reasonable

mind might accept the relevant evidence as adequate” to support the conclusion reached

by the Commissioner. Monsour Med. Ctr. v. Heckler, 806 F.2d 1185, 1190 (3d Cir. 1986);

Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir. 1999).

                                            12
 Case 1:18-cv-01949-JHR Document 13 Filed 09/15/20 Page 13 of 19 PageID: 996




       In order to properly facilitate this Court’s review, the ALJ must set out a specific

factual basis for each finding. See Baerga v. Richardson, 500 F.2d 309 (3d Cir. 1974).

Additionally, the ALJ “must adequately explain in the record [the] reasons for rejecting

or discrediting competent evidence,” Ogden v. Bowen, 677 F. Supp. 273, 278 (M.D. Pa.

1987) (citing Brewster v. Heckler, 786 F.2d 581 (3d Cir. 1986)), and must review all

pertinent medical and nonmedical evidence “and explain his conciliations and

rejections.” Burnett v. Comm’r of Soc. Sec. Admin., 220 F.3d 112, 122 (3d Cir. 2000).

However, the ALJ need not discuss “every tidbit of evidence included in the record.” Hur

v. Barnhart, 94 F. App’x 130, 133 (3d Cir. 2004). Rather, the ALJ must set forth

sufficient findings to satisfy the reviewing court that the ALJ arrived at a decision

through application of the proper legal standards, and upon a complete review of the

relevant factual record. See Friedberg v. Schweiker, 721 F.2d 445, 447 (3d Cir. 1983).

       If faced with conflicting evidence in the record, the Commissioner “must

adequately explain in the record his reason for rejecting or discrediting competent

evidence.” Ogden v. Bowen, 677 F. Supp. 273, 278 (M.D. Pa. 1987); see also Guerrero v.

Comm’r of Soc. Sec., No. 05-1709, 2006 WL 1722356, at *3 (D.N.J. June 19, 2006)

(“The ALJ’s responsibility is to analyze all the evidence and to provide adequate

explanations when disregarding portions of it.”) aff’d, 249 F. App’x 289 (3d Cir. 2007).

However, the ALJ need not “engage in a comprehensive analysis when explaining why

probative evidence is being rejected.” Davis v. Comm'r of Soc. Sec., No. CIV.A. 11-3036

MLC, 2012 WL 2594354, at *5 (D.N.J. July 5, 2012) (citing Cotter, 650 F.2d at 482).

Rather, a short sentence or paragraph explaining the basis upon which the ALJ is

rejecting evidence will suffice. Id. Without an indication as to what evidence the ALJ

considered or rejected, a court “cannot tell if significant probative evidence was credited

                                             13
 Case 1:18-cv-01949-JHR Document 13 Filed 09/15/20 Page 14 of 19 PageID: 997




or simply ignored.” Davis v. Comm’r of Soc. Sec., WL 2594354 at *5. The Third Circuit

further holds that sufficient development of the record and explanation of findings

promotes meaningful review of the testimony. Jones v. Barnhart, 364 F.3d 501, 5050

(3d Cir. 2004); see also Fargnoli v. Massanari, 247 F.3d at 42-43 (“When there is

conflicting probative evidence in the record, we recognize a particularly acute need for

an explanation behind the ALJ’s conclusions, and will vacate or remand a case where

such an explanation is not provided.”)

                                      IV.    ANALYSIS

       Plaintiff argues that the ALJ erred by (1) formulating an RFC that is incompatible

with the totality of the testimony of the Vocational Expert; (2) failing to find Plaintiff’s

fibromyalgia to be a severe impairment, and compounding that error by failing to

include limitations secondary to Plaintiff’s fibromyalgia in the RFC; and (3)

misevaluating the treating source opinion and the functional capacity evaluation. [Dkt.

No. 9]. This court will address Plaintiff’s first argument, whether the ALJ’s

determination of RFC is incompatible with the totality of the testimony of the vocational

expert, below.

       Plaintiff argues that the ALJ erred in formulating an RFC that is incompatible

with the totality of the testimony of the VE [Dkt. No. 9]. Plaintiff contends that there is a

clear discrepancy in the VE’s testimony at the hearing, and that, without clarification,

the VE’s testimony “cannot constitute ‘substantial evidence,’ creating an issue that must

be resolved on remand.” [Pl. Br. p. 14]. Because the Court agrees that there is a

discrepancy in the testimony of the VE, the Court will remand for further proceedings.




                                             14
 Case 1:18-cv-01949-JHR Document 13 Filed 09/15/20 Page 15 of 19 PageID: 998




       The Third Circuit has held that “where there is conflicting probative evidence in

the record, we recognize a particularly acute need for an explanation of the reasoning

behind the ALJ’s conclusions, and will vacate or remand a case where such an

explanation is not provided.” Fargnoli v. Massanari, 247 F.3d at 42-43 (citing Cotter v.

Harris, 642 F.2d at 706). The ALJ has a duty to accurately convey to the VE all of a

claimant’s credibly established limitations, such that an accurate and complete

hypothetical can be posed to the VE during the hearing before the ALJ. Rutherford v.

Barnhart, 399 F. 3d 546, 553-54 (3d Cir. 2005) (citing Plummer, 186 F.3d at 431). A

hypothetical that does not include all of the plaintiff’s impairments is deficient. Davis v.

Comm’r of Soc. Sec., WL 2594354 at *11 (citing Chrupcala v. Heckler, 829 F.2d 1269,

1276 (3d Cir. 1987)). This rule applies solely to “every limitation established by the

physical evidence.” Plummer, 186 F.3d at 431.

       In Kirby v. Commissioner of Social Security, the district court remanded the

matter to the ALJ for failure to resolve an apparent conflict in the VE’s hearing

testimony. Kirby v. Comm'r of Soc. Sec., WL 4330361, at *6. The court reasoned that “a

vocational expert’s response to an inaccurate or incomplete hypothetical cannot

constitute substantial evidence.” Id. (citing Chrupcala v. Heckler, 829 F.2d at 1276).

Like Zuschlag, the plaintiff in Kirby was 40 years old on the AOD. Id. at 5. She suffers

from several impairments, including but not limited to generalized anxiety, depression,

insomnia, neck, back, shoulder and hip pain. Id. at 6. The ALJ determined that the

plaintiff had the RFC to perform her past relevant work as a typesetter, along with other

sedentary, routine work existing in the national economy. Id. at 7-11. Thus, the plaintiff’s

application for DIB was denied, and the ALJ issued a finding of “not disabled.” Id. at 11.



                                             15
 Case 1:18-cv-01949-JHR Document 13 Filed 09/15/20 Page 16 of 19 PageID: 999




       The plaintiff in Kirby contested on appeal that the ALJ’s hypothetical posed to the

VE at Steps 4 and 5 of the inquiry did not clearly represent all of plaintiff’s impairments.

Id. As a result, the plaintiff argued that the time she would likely need to spend off-task

at work was not afforded proper weight by the VE in assessing RFC. Id. at 14-15. At the

plaintiff’s hearing, the VE reviewed the plaintiff’s work history and listened to her

testimony. Id. at 6, 14. During the VE’s interview, a discrepancy in testimony arose when

the ALJ asked the VE to establish threshold percentages of acceptable “time off-task” in

order to formulate an accurate RFC. Id. The VE first provided that an employer’s

tolerance for time off-task was “somewhere between 10 and 15%.” Id. at 7. The ALJ then

asked whether 5% off-task is conducive to employment. Id. The VE answered in the

affirmative, then the ALJ expounded upon the hypothetical. Id. at 8. The ALJ then

added to the hypothetical “…what if the individual…was off-task…an additional half-

hour every day just due to anxiety symptoms in addition to normal breaks. Could they

do any of these jobs?” Id. The VE provided that the plaintiff could not. Id.

       The district court, based on this testimony, found that the ALJ, in formulating

this hypothetical, asked the VE two separate, contradictory questions. Id. The court was

not convinced that the definition of “off-task” was clearly and uniformly established. Id.

Since “the ALJ’s hypothetical was incomplete, or at least unclear, the vocational expert’s

response thereto is not substantial evidence.” Id. Thus, the court found that a remand to

present the ALJ with a complete and accurate hypothetical upon which to render a

decision in this matter was proper. Id.

       Here, similar to the facts of Kirby, Plaintiff contests that the questions posed to

the VE by the ALJ produced contradictory testimony surrounding how long an

individual could be “off-task” in order to be considered for competitive employment.

                                             16
Case 1:18-cv-01949-JHR Document 13 Filed 09/15/20 Page 17 of 19 PageID: 1000




(A.R. 69-77). In her decision, the ALJ formulated an RFC that limited the plaintiff to

sedentary, unskilled work, based on the VE’s initial testimony stating that “any more

than 15% [off-task] in addition to normal breaks is preclusive of competitive

employment.” (Id. at 72). The ALJ and the VE seem to initially agree that in order for

Plaintiff to be considered eligible for the three jobs the VE selected from the DOT,

Plaintiff could not be “routinely off-task,” which is considered to be “16-20 percent of

the day,” but that 10% of the workday off-task is acceptable. (Id.).

       However, during the VE’s questioning with Plaintiff’s attorney, Counsel asked

whether an individual could maintain employment “if [they] were off-task less than 15

percent, you know, five or ten percent, but for that period of time, they were abandoning

their work station.” (Id. at 75). Counsel then questioned, “…let’s start with 10 percent, so

that would be six minutes out of every hour.” To which the VE responded, “No, that

wouldn’t be tolerated.” (Id.). Further, the VE testified that “an additional 20-minute

break” is “difficult for competitive employment.” (Id. at 76). This contradicts the

previous testimony the VE provided, since an additional 20-minute break beyond the

normal breaks for an unskilled worker represents only about 5% of the workday spent

“off-task,” which was initially deemed acceptable by the VE for competitive

employment.

       Based on a review of this testimony, the Court finds that the ALJ failed to clarify

the difference between time spent “off-task” versus time spent “away from one’s

workstation.” (Id. at 75). The VE seemed to treat time spent off-task and time spent

away from one’s workstation as two separate hypotheticals and this contradiction in

testimony was not properly clarified or addressed by the ALJ during the hearing. (Id.).



                                             17
Case 1:18-cv-01949-JHR Document 13 Filed 09/15/20 Page 18 of 19 PageID: 1001




Because the ALJ’s hypothetical was unclear, such that it produced conflicting testimony,

the VE’s response thereto does not constitute “substantial evidence.”

       Remand aligns with the Third Circuit’s directive that there is an affirmative duty

on the part of the ALJ to inquire about conflicts between VE testimony and the DOT.

Rutherford v. Barnhart, 399 F.3d at 556; See Policy Interpretation Ruling: Titles II &

Xvi: Use of Vocational Expert & Vocational Specialist Evidence, & Other Reliable

Occupational Info. in Disability Decisions, SSR 00-4P (S.S.A. Dec. 4, 2000) (holding

that before an ALJ can rely on VE evidence to support a disability determination, they

must identify and obtain a reasonable explanation for any conflicts between

occupational evidence provided by the VE and information in the DOT).

       Here, the VE testified that “…walking away from your workstation is different

than being off-task, I think,” and provided that this was his opinion, not contained in the

DOT. (Id. at 75). While this is not a direct contradiction with information contained in

the DOT, it furthers the Court’s reasoning that remand is required to ensure that the

VE’s testimony was given with clarity and was consistent with a sufficient factual basis

for all claims. Thus, the Court is compelled to remand this matter so that the ALJ may

present the VE with a complete and accurate hypothetical, to which the VE can respond

with clarity. On remand, the ALJ may reach the same conclusion, but it must be based

on a proper foundation.

                                   V.     CONCLUSION

       For the reasons set forth above, the Court will remand this matter to the ALJ for

further consideration consistent with this opinion and Order. Moreover, because




                                            18
Case 1:18-cv-01949-JHR Document 13 Filed 09/15/20 Page 19 of 19 PageID: 1002




remand is necessitated on this ground, the Court need not reach Plaintiff’s remaining

arguments.

      An appropriate Order shall issue.

DATED: September 15, 2020

                                          s/ Joseph H. Rodriguez
                                          Hon. Joseph H. Rodriguez,
                                          United States District Judge




                                            19
